DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 10/20/2021. 
Claim(s) 1-19 are currently pending. 
Claim(s) 1, 4-6, 14, 16 and 19 have been amended. 
Claim(s) 20 has been canceled. 

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
The prior art of record, whether alone or in combination, fails to teach or fairly suggest “the first stand-off component and the second stand-off component are disposed entirely within the bounding rectangle” in the context of other limitations recited in the claims.

One of ordinary skill would not be motivated to modify the first and second stand-off components of Rehder to be within a bounding rectangle, as in the claimed invention, as such would require a substantial reconstruction and redesign of the elements shown in Rehder and there is no suggestion or motivation in the prior art that would lead one of ordinary skill to perform such modification.
Kim teaches second solar cells (120) positioned in dead/corner areas of the module [Figs. 7A-7B, paragraphs 0004-0005 and 0042].
Zhang shoes that solar cells can have different shapes and sizes including, without limitation, octagon, square, rectangle, diamond, and circle.
Oi merely shows that known solar cell elements include single and multi- junction solar cells [paragraph [00136].
	Further, none of Rehder, Kim, Zhang and/or Oi, taken alone or in combination, teach the first stand-off component and the second stand-off component, along with the corresponding edges and respective differences in lengths, of the single solar cell, as set forth in the claims.
Regarding claims 2-18
	Claims 2-18 are allowed based on their dependency upon claim 1 thereby incorporating the allowable subject matter.
Regarding claim 19

Rehder teaches power routing modules (PRMs 30) positioned at corner regions between a set of four solar cells [Figs. 3A-3B, paragraph 0080 and 0106].  
Szeto teaches connectors 102.  However, the stand-off components in Rehder correspond to power routing modules and therefore one of ordinary skill would not have found obvious to combine the teachings of Rehder and Szeto to lead to the claimed “first and second stand-off component each extending from the top surface of the solar cell to the bottom surface of the solar cell and each forming a first and second respective electrical contacts od a second polarity type on the bottom of the assembly” as required in the claims.  Further, the prior art of record does not provide any teaching, suggestion or motivation that would lead one of ordinary skill to modify the conductive stand-off components in Rehder to be discrete semiconductor elements substantially shaped as a square having a side length from 2 to 25 mm and a height from 120 to 150 micron.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721